Citation Nr: 0915512	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Eligibility for reimbursement of costs incurred by enrolling 
in a masters program not approved by the Individualized 
Written Rehabilitation Plan (IWRP) under the provisions of 
Chapter 31.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran had over 17 years of service in the United States 
Marine Corps, retiring in September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the RO.  The 
veteran requested a hearing before a Veterans Law Judge at 
the Board in Washington, DC in his January 2007 Substantive 
Appeal.  He withdrew his request in November 2007.  See 
38 C.F.R. § 20.702(e) (2008).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
arthritis of the lumbar spine; residuals of head injury with 
post concussive syndrome; residuals of muscle strain, 
cervical spine and left shoulder; traumatic arthritis, left 
shoulder; left knee patellofemoral arthropathy; and, cervical 
strain, for a current combined rating of 80 percent.  He was 
rated 50 percent disabling at the time he was pursuing the 
educational benefits at issue.

2.  Prior to the Veteran being found rehabilitated to the 
point of employability in January 2004, the Veteran's program 
goal, sustained entry level employment in the fields of 
social work or administrative work, was still reasonably 
feasible and there is no indication that changing the IWRP to 
allow for participation in a different masters program was 
necessary to achieve the stated program goal.

3.  The Veteran's application to change his IWRP, 
specifically to allow for enrollment in another masters 
program, was denied in August 2003.  The Veteran did not 
appeal this decision.  He agreed to work with VA personnel on 
seeking employment in the area.  The current appeal stems 
from a 2006 claim for reimbursement.

4.  In January 2004, the veteran was rehabilitated to the 
point of employability and is suitably employed in the field 
in which he received his training while participating in the 
Vocational Rehabilitation Program.


CONCLUSION OF LAW

The criteria for eligibility for reimbursement of costs 
incurred by enrolling in another masters program not approved 
by the IWRP under the provisions of Chapter 31 have not been 
met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. 
§§ 21.35, 21.94, 21.190, 21.283 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in their case was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Likewise, the statute at issue in this matter is not 
found in Chapter 51, rather, it is found in Chapter 31.  

The Veteran seeks reimbursement for costs incurred in 
enrolling in a masters program not approved by his IWRP.  He 
reportedly was unable to complete the masters program 
approved in his IWRP because of the long commute required 
(600 miles per week) to attend the classes.  He subsequently 
enrolled in a similar program offered at a school closer in 
proximity to his home and completed this program within the 
same calendar year as the program for which he was approved 
under his IWRP.  The Veteran contends that he was unable to 
find suitable employment until after he received his degree 
from the school not authorized in his IWRP.  

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. § 3100; 38 
C.F.R. § 21.70 (2008).  

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  
38 C.F.R. §§ 21.1(b)(3), 21.80.

An IWRP will be developed for each veteran eligible for 
rehabilitation services under Chapter 31.  The plan is 
intended to assist in: (1) Providing a structure which allows 
VR&C staff to translate the findings made in the course of 
the initial evaluation into specific rehabilitation goals and 
objectives; (2) Monitoring the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) Assuring the timeliness of assistance by VA staff in 
providing services specified in the plan; and (4) Evaluating 
the effectiveness of the planning and delivery of 
rehabilitation services by VR&C staff.  38 C.F.R. § 21.80(a) 
(2008).

The plan will be jointly developed by VA staff and the 
veteran.  The terms and conditions of the plan must be 
approved and agreed to by the counseling psychologist, the 
vocational rehabilitation specialist, and the veteran.  The 
vocational rehabilitation specialist or counseling 
psychologist designated as case manager has the primary role 
in carrying out VA responsibility for implementation of the 
plan.  The counseling psychologist has the primary 
responsibility for the preparation of plans.  38 C.F.R. § 
21.92 (2008).

The case manager and the veteran will review all of the terms 
of the plan and the veteran's progress at least every 12 
months.  38 C.F.R. § 21.96(b) (2008).  On the basis of this 
review, the veteran and the case manager will agree whether 
the plan should be retained, amended, or redeveloped.  Id.  
Disagreement with regard to a change (or refusal of a change) 
in the plan is appealable to the Board, as is the case here.  
38 C.F.R. § 21.98(d) (2008). 

The veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b).  A change in intermediate 
objectives or services provided under the plan may be changed 
by the case manager when such change is necessary to carry 
out the statement of long-range goals.  38 C.F.R. § 21.94(c).  
The veteran must concur in the change.  Id.

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a).  The provisions of section 
21.283 also notes that the term "suitably employed" includes 
employment in the competitive labor market, sheltered 
situations, or on a nonpay basis which is consistent with the 
veteran's abilities, aptitudes and interests if the criteria 
contained in paragraph (c) (1) or (2) of section 21.283 are 
otherwise met.  38 C.F.R. § 21.283(b).

In this case, the Veteran previously was determined to have 
met the qualifications for basic entitlement to Chapter 31 
benefits.  He is currently service-connected for arthritis of 
the lumbar spine (40 percent); residuals of head injury with 
post concussive syndrome (30 percent); residuals of muscle 
strain, cervical spine and left shoulder (20 percent); 
traumatic arthritis, left shoulder (20 percent); left knee 
patellofemoral arthropathy (10 percent); and, cervical strain 
(10 percent), for a combined rating of 80 percent.  
Accordingly, in a September 1998 decision, he was found by VA 
to be entitled to vocational rehabilitation.  See 38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.40 (2008).  

An IWRP was developed in May 2003.  The program goal was "to 
obtain and maintain entry level employment in the 
occupational goal as a social worker."  The intermediate 
objective was: "[Veteran] to complete the requirements for 
masters in social work at the University of South Carolina."  
Review of the record suggests that he was completing an 
undergraduate degree.  Initially his request for Master's 
training was turned down as he did not have sufficient 
benefits remaining to complete the program.  Subsequently a 
plan was developed where he could complete the Master's at 
this school, although significant travel was to be involved.  
That is the plan that was approved.

In July 2003, the Veteran reported that his medical condition 
made it impossible for him to travel the 600+ miles per week 
to the University of South Carolina to attend his classes.  
Therefore, he withdrew from the program.  He reported that he 
had located a school closer in proximity to him (Springfield 
College) that offered a similar program.  Thus, he requested 
that his IWRP be changed to substitute the program at 
Springfield College for the program at the University of 
South Carolina.  

In an August 2003 decision, the Veteran's request to change 
the IWRP was denied on the basis that his IWRP was re-
developed specifically to allow him to attend the University 
of South Carolina and participate in the masters program in 
social work; he did not have enough entitlement to 
participate in any other program.  His case status was thus 
changed to employment services/job ready and his file was 
transferred for plan development in this regard.  August 2003 
case notes indicate the Veteran was informed of this denial 
and the Veteran indicated that he understood this decision 
and now desired to begin employment services.  A subsequent 
IWRP was developed in October 2003.  The program goal was 
"to acquire and maintain entry level employment in the 
occupational goal of social work or administrative work."  
The intermediate objective was: "Veteran will actively seek 
full time suitable employment.  He will report to case 
manager regarding wages and other details of employment."  
He was provided some VA benefits and personnel assistance in 
locating employment.  He did not appeal this decision.

A January 2004 Report of Training indicated that the Veteran 
was informed that he had satisfied the goal of his 
rehabilitation program.  The record reported the Veteran had 
gone from below average academic skills to completion of B.S. 
in Social Work.  The record noted the October 2003 plan and 
noted the Veteran had secured employment with the Medical 
University of South Carolina (MUSC) as a manager in the MUSC 
Children's Hospital, environmental services.  In this regard, 
the Veteran had maintained suitable employment for more than 
60 days.  Thus, the Veteran was declared "rehabilitated."  
He does not disagree with this decision.  Rather, the Veteran 
is essentially contending that the circumstances changed, 
which made rehabilitation more likely if his intermediate 
objective had been changed.  See 38 C.F.R. § 21.94(c).  The 
change being that VA should have allowed him to substitute 
the graduate program at Springfield College for the graduate 
program at the University of South Carolina which was 
approved by his IWRP.  His appeal for the reimbursement of 
expenses was received in 2006.

The Board concludes there is no legal basis to make the 
requested reimbursement.  In this regard, the Board notes 
that the Veteran initially requested this change in July 2003 
and as noted above, his request was denied in August 2003.  
The Board notes that the Veteran did not appeal this decision 
but rather indicated he understood the decision as evidenced 
by August 2003 case notes.  Further, the Veteran agreed to a 
new IWRP in October 2003, with the stated intermediate goal 
that "Veteran will actively seek full time suitable 
employment."  There was no significant change to his long-
range goal.  As the Veteran's long-range goal was still 
reasonably feasible (eventually accomplished).  While the 
Board recognizes his contention that his undertaking the 
Master's that he paid for may have assisted in obtaining that 
work, he did not appeal the initial denial, and at the 
current time is deemed to be rehabilitated.  As such, there 
is no legal basis to retroactively reimburse the Veteran for 
this training.  As noted, the Veteran found and maintained 
(more than 60 days) employment as a manager at MUSC 
Children's Hospital and was determined to be 
"rehabilitated."  Further, the record indicates that this 
was accomplished before the Veteran completed his masters 
program at Springfield College.

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim of entitlement to reimbursement 
of costs incurred by enrolling in a masters program not 
approved by the IWRP.  There are no legal provisions which 
provide for the retroactive reimbursement requested herein.


ORDER

Eligibility for reimbursement of costs incurred by enrolling 
in a masters program not approved by the IWRP under the 
provisions of Chapter 31 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


